UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



WAYNE NEVILLE MORRIS,

                         Plaintiff,

          v.                                            Civil Action No. 09-2034 (RJL)

FEDERAL BUREAU OF PRISONS, et aI.,

                         Defendants.




                                      MEMORANDUM ORDER

          This matter is before the Court on four motions filed by plaintiff, all of which will be

denied.

          Plaintiff is a federal prisoner who has filed this action to challenge the Federal Bureau of

Prisons' policies regarding religious diets. He alleges that prison officials have retaliated against

him for having pursued his challenges at the administrative level, and he asks the Court to take

judicial notice of documents pertaining to inmate grievances he has filed and a recent disciplinary

matter which has resulted in his temporary transfer to a special housing unit. Ordinarily, the

Court may take judicial notice of matters of public record, such as prior court proceedings. See,

e.g., Covad Commc 'ns. Co. v. Bell Atl. Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005) (permitting

judicial notice of facts in public records of other proceedings); Valore v. Islamic Republic of

Iran, Nos. 03-cv-1959, 06-cv-516, 06-cv-750 & 08-cv-1273, 2010 WL 1244552, at *3 (D.D.C.

Mar. 31, 2010) (taking judicial notice of related proceedings and records in cases before the same



                                                    1
court). The matters about which plaintiff asks the Court to take judicial notice are not matters of

public record, and the motions will be denied.

        Plaintiff also requests an extension of time "to file his rebuttal to the respondents'

response." Mot. for Extension of Time at 1. There is no pending motion or order requiring

plaintiff's response at this time, and the motion will be denied as moot.

        Lastly, plaintiff requests an injunction against "further retaliations." Mot. to Renew Pet.

for an Inj. at 1. The motion will be denied because plaintiff fails to "demonstrate[]: (1) a

substantial likelihood of success on the merits, (2) that [he] would suffer irreparable injury if the

injunction is not granted, (3) that an injunction would not substantially injure other interested

parties, and (4) that the public interest would be furthered by the injunction." In re Navy

Chaplaincy, 516 F. Supp. 2d 119,122 (D.D.C. 2007) (citations omitted), ajJ'd, 534 F.3d 756

(D.C. Cir. 2008), cert. denied sub nom. Chaplaincy of Full Gospel Churches v. Dep 't of the

Navy, 129 S.Ct. 1918 (2009).

        It is hereby

        ORDERED that plaintiff's motions for the court to take judicial notice [# 9, 15], for an

extension of time [# 14] and for injunctive relief[# 16] are DENIED.

        SO ORDERED.




                                              United States District Judge
DATE:




                                                 2